DETAILED ACTION
	The following action is in response to the election filed for application 17/354,223 on August 26, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 11, line 27, the “second shifting shaft 32” should be replaced with “fourth shifting shaft 32” (see page 10).
On page 12, line 1, the “first shifting shaft 31” should be replaced with “third shifting shaft 31” (see page 10).
Please Note:  the mislabeling of the shifting shafts may also affect the claimed limitations (e.g. in the withdrawn claim 8, it is believed the fourth shifting shaft 32 and not the first shifting shaft 30, is coupled to the ring gear and the planetary gear carrier.
  Appropriate correction is required.

Election/Restrictions
Claims 5 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 26, 2022.
With regard to applicant’s arguments with regard to the species of Figures 1 and 2, if the only difference is a different ratio between the respective planetary gearing of the modular transmission, then applicant’s arguments are persuasive and Figures 1 and 2 will be treated as one species.  Therefore, the election of species would be between Figs. 1 and 2 (species 1) and Fig. 3 (species 2, which applicant has elected).
Applicant argues that the election/restriction requirement destroys the purpose of the present invention.  It can be shown, however, the claimed “modular transmissions” (which is not an inventive concept) can not be used together.  Applicant is attempting to simultaneously claim two different species, which is problematic (see 35 USC 112, second paragraph issues below).  
	With regard to claims 5 and 8-11, although applicant has only claimed a functional coupling with the term “coupled,” it is believed that claims 5 and 8 are directed to the species of Figs. 1-2 (should applicant amend to “fixedly coupled” or “continuously coupled” to better define the species).  It is believed claims 9-11 are directed to the elected Species of Fig. 3, however, claims 9-11 are depended upon claim 5, which is directed to the non-elected species.  Should applicant amend claims 9-11 to change the dependencies, the claims would be rejoined and considered.
	Applicant’s arguments have been considered, but are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 9, 11, 6, 7, 8 and 10, respectively, of U.S. Patent No. 11,111,994. Although the claims at issue are not identical, they are not patentably distinct from each other because see claims.
Claims 1-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 4, 3 and 9 of U.S. Patent No. 10,962,091 in view of Smetana ‘970 (From IDS).  With regard to claims 1-2, Trautmann ‘091 teaches the assembly as claimed (see claim 1), but lacks the specific teaching wherein the first output shaft and the second output shaft are each coupled to or can be coupled to a respective sub-axle of a wheel axle of the motor vehicle.  Smetana teaches a similar assembly comprising a drive device 17, electric motor 4, shift device 14, modular gearing B/A and first and second output shafts 3a/3b, wherein the first output shaft and the second output shaft are each coupled to or can be coupled to a respective sub-axle of a wheel axle of the motor vehicle.  It would have been obvious to one of ordinary skill prior to the effective filing date of the invention to modify Trautmann to have the first and second output shafts be coupled to or can be coupled to a respective sub-axle of a wheel axle of the motor vehicle in view of Smetana in order to provide better traction and turning capabilities for said vehicle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to the claims, applicant is claiming a plurality of transmission device configurations.  These claims are indefinite since applicant can only claim one invention at a time.  In an attempt to simultaneously claim all of the species, since the species differ, when applicant claims details of one species, the limitations are indefinite as they would not necessarily apply to another species.  Applicant is claiming limitations that may apply to one “configuration” but would not apply to another.  Therefore, any claimed limitation to which that description would apply to would be indefinite.  
	It is suggested applicant claim a generic transmission device (not configuration) and applicant can claim a generic “modular transmission gearing” in the independent claim.  Applicant can have dependent claims that further define each modular transmission gearing (separately).  Applicant must also ensure that the modular gearing limitations of one embodiment do not depend upon the modular gearing limitations of another embodiment (see issues with current claims 5 and 9-11), since the modular gearing cannot be used at the same time in the same transmission.
Applicant should also avoid  claiming the differences between the disclosed
embodiments.  A difference between various embodiments is not a patentable limitation.  Applicant should only claim positive limitations of each respective embodiment.  
	The claims will be treated as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smetana ‘337.  With regard to claim 1, Smetana teaches an assembly set for a plurality of transmission device configurations for motor vehicles, wherein each of the transmission device configurations comprise: an input shaft 36 which can be operatively connected to a drive device 6 of the motor vehicle, a first output shaft 3a, and a second output shaft 3b, and a spur gear differential transmission designed as a planetary transmission, whereby the input shaft 36 and a rotatable intermediate shaft 42, that are coupled or can be coupled to an electric machine 7 arranged coaxially to the input shaft, are coupled to the first output shaft and to the second output shaft, wherein the electric machine is coupled to the input shaft when a shift device 43 is in a first position (Fig. 2) and to the rotatable intermediate shaft when the shift device is in a second position (Fig. 6), wherein the electric machine of each of the transmission device is coupled to a first shifting shaft of the shift device and to a second shifting shaft of the shift device via a modular transmission gearing, wherein the modular transmission gearing has at least two planetary gear sets that are coupled together (Fig. 1), wherein the first output shaft 3a and the second output shaft 3b are each coupled to or can be coupled to a respective sub-axle of a wheel axle of the motor vehicle with transmission ratios which differ between transmission device configurations (paragraph 42), wherein the two planetary gear sets for at least one of the transmission device configurations has the same stationary gear transmission ratio in terms of magnitude (Fig. 1).  With regard to claim 2, Smetana teaches the assembly, wherein each of the two planetary gear sets has a sun gear 21/25, a planetary gear carrier 22/28 with a planetary gear 23/27 rotatably mounted thereon, and a ring gear as transmission elements, and wherein various transmission elements of the planetary gear sets are connected to one another for coupling, for at least two of the transmission device configurations (Fig. 1).  With regard to claim 3, Smetana teaches the assembly, wherein, for each of the transmission device configurations, the planetary gear carrier 22 of a first of the two planetary gear sets is coupled to the sun gear 25 of a second of the two planetary gear sets and to the second shifting shaft 36.  With regard to claim 4, Smetana teaches the assembly, wherein the electric machine is connected to the modular transmission gearing via the sun gear 21 of a first of the two planetary gear sets for each of the transmission device configurations.  With regard to claim 6, Smetana teaches the assembly, 
wherein at least one of the ring gears 20 of the two planetary gear sets is rigidly connected to a transmission housing 35 for each of the transmission device configurations.  With regard to claim 7, Smetana teaches the assembly, wherein, for each of the transmission device configurations, the sun gear 2 of a second of the two planetary gear sets is coupled to or can be coupled directly to either the input shaft 36 or the rotatable intermediate shaft 42 via the shift device 43.
 

Suggestions for Applicant
	As stated above, it is suggestion applicant claim a generic transmission with a generic modular transmission.  Applicant should focus on structural limitations of the elected species (Fig. 3) that would overcome Smetana’337.  The transmissions of Smetana ‘337 and the generic transmission of the present invention (without the details of the modular transmission gearings of the various embodiments) have structural differences.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meixner ‘502 has been cited to show a similar assembly comprising an electric motor 33 a drive (from 6), a shift device 36/37, first and second output s4/5 and a modular transmission gearing 21.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



September 29, 2022